IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00416-CR

FAUSTINO ISRAEL ROBLES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2011-145-C2


                          MEMORANDUM OPINION


      Faustino Israel Robles attempts to appeal from his conviction for possession of a

controlled substance. By letter dated November 8, 2011, the Clerk of this Court notified

Robles that the appeal was subject to dismissal because it appeared that the trial court’s

certificate of right of appeal indicated that Robles waived his right to appeal and had no

right to appeal. See TEX. R. APP. P. 26.2(a)(1); 25.2(d). The record contains a written

waiver of appeal signed by Robles. The Clerk also warned Robles that the appeal

would be dismissed unless, within 21 days of the date of the letter, a response was filed
showing grounds for continuing the appeal. See TEX. R. APP. P. 44.3. Robles filed a

response arguing that his waiver of appeal was involuntary because he received

ineffective assistance of counsel.

        Robles pleaded guilty to the offense of possession of a controlled substance

pursuant to a plea bargain agreement. In a plea bargain case, a defendant may only

appeal 1) those matters raised by written motion filed and ruled upon before trial, or 2)

after getting the trial court’s permission to appeal. TEX. R. APP. P. 25.2 (a)(2). Robles is

not appealing a matter raised by motion filed before trial, and the trial court did not

give permission for the appeal.      A court of appeals, while having jurisdiction to

ascertain whether an appellant who plea bargained is permitted to appeal by Rule

25(a)(2), must dismiss a prohibited appeal without further action, regardless of the basis

for the appeal. Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006). Robles had

no right of appeal because he was sentenced pursuant to the agreed terms of a plea

bargain and did not satisfy either of the exceptions stated in Rule 25.2(a)(2). Id. In such

circumstances, no inquiry into even possibly meritorious claims may be made. Id.

        Accordingly, this appeal is dismissed.




                                          AL SCOGGINS
                                          Justice




Robles v. State                                                                       Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 18, 2012
Do not publish
[CR25]




Robles v. State                                Page 3